Citation Nr: 0111930	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  97-23 553	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and veteran's brother-in-law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the appeal.

2.  The veteran died in November 1995, at age 47.  The 
immediate cause of death was an acute myocardial infarction 
due to coronary occlusion, due to coronary atherosclerosis 
and thrombosis.

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling, and for malaria, rated as 
noncompensable.

4.  The service-connected disabilities did not contribute 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to death.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1110, 1310 (West 1991), 
3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The application is complete.  The rating decision, statement 
of the case, and supplemental statements of the case notified 
the appellant and her representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.

In January 2000, a hearing was held at the RO before H. N. 
Schwartz, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 2000).  The 
issues were fully explained and the submission of additional 
evidence was suggested.  38 C.F.R. § 3.103 (2000).  The file 
was held open for 60 days for the submission of additional 
evidence.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  All 
relevant Federal records have been obtained, including VA 
records and service medical records.  The appellant has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
VA has obtained a medical opinion on the issues raised by 
this case.  Veterans Claims Assistance Act of 2000, Pub L. 
No. 106-475, 114 Stat. 2096 (2000), to be codified at 
38 U.S.C.A. § 5103A(d).

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein VCAA) and all applicable law, regulations and 
VA procedural guidance.  38 C.F.R. §  3.103 (2000.) 

VCAA became law while this claim was pending.  The RO did not 
consider the case under VCAA and VA guidance issued pursuant 
to VCAA.  However, the appellant was not prejudiced.  Compare 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO 
provided the appellant with the pertinent evidentiary 
development which was subsequently codified by VCAA.  In 
addition to performing the pertinent development required 
under VCAA, the RO notified the appellant of her right to 
submit evidence.  It would not breech her rights under VCAA 
for the Board to proceed to review the appeal.  Neither the 
appellant nor her representative has asserted that the case 
requires further development or action under VCAA.

Medical Opinion

VCAA provides that VA should obtain a medical opinion where 
necessary.  The Board obtained an opinion from a physician 
with the Veterans Health Administration.  That medical 
opinion is as follows:  

1.	I have reviewed the available 
medical record and the entire claims 
folder on [the veteran].

2.	[The] veteran who served on active 
duty from September 1967 to May 1970.  
After returning from his tour of duty in 
Vietnam as a combat marine from April 
1968 to May 1969, the veteran had to be 
treated for depression and Post-Traumatic 
Stress Disorder for which he received 30% 
service connected disability.  He was 
also being treated by his Family doctor 
for chest pain and hypercholesterolemia.  
Despite a negative Exercise Stress Test 
performed in June 1995, the patient died 
from an acute myocardial infarction 5 
months later on November 26,1995, at the 
age of 47.  

The veteran's wife contends that her 
husband's heart condition, which resulted 
in his death, was secondary to his 
severe, chronic Post-Traumatic Stress 
Disorder [PTSD].  Therefore, she is 
seeking compensation for cause of death 
related to stress induced heart disease.

3.	[A witness], a registered nurse, the 
veteran's cousin by marriage, stated that 
"it is basic knowledge that stress is a 
major risk factor in coronary artery 
disease (Framingham study)."  She 
brought forth many scientific articles 
suggesting stress associated with PTSD 
can cause significant hemodynamic changes 
in the vascular system, leading to 
atherosclerotic coronary disease and 
possible death from heart attack.  She 
sent a JAMA [Journal of the American 
Medical Association] article published in 
1996 on Mental Stress-Induced Myocardial 
lschemia and Cardiac Events concluded 
that "the presence of mental stress-
induced ischemia is associated with 
significantly higher rates of subsequent 
fatal and nonfatal cardiac events, in 
patient with documented CAD [coronary 
artery disease] and exercise-induced 
myocardial ischemia."

Dr. Knapp, the family practitioner, notes 
the veteran has a history of 
hyperlipidemia and positive family 
history of coronary artery disease.  Dr. 
Knapp's record indicates that on 4/25/92, 
the veteran had markedly elevated TC 
[total cholesterol] of 379, LDL [low 
density lipoprotein] of 327, and a 
remarkably low HDL [high density 
lipoprotein] of 19.  Dr. Knapp stated 
that "there is a possible link that his 
hyperlipidemia was associate[d] with and 
or possibly aggravated by the post 
traumatic stress syndrome."  

The veteran apparently had been 
complaining of chest pain for many years.  
The wife stated that he "gets a knot in 
his chest" when stressed.  The veteran 
had requested his family doctor for an 
Exercise Tolerance Test (ETT) in 1992.  
However, because of cost and insurance 
reasons, the test was delayed.  
Eventually, the veteran did undergo two 
ETTs, one in June 1993 and a second one 
in June 1995.  Both tests were reported 
to be normal.  Unfortunately, [the 
veteran] suffered and died from a heart 
attack on November 26,1995, five months 
after his negative ETT.  

4.	It has been stated that "stress" 
may increase the risk of coronary disease 
and may even lead to sudden cardiac 
death.  However, the inconsistency of 
data has resulted in the categorizing of 
"stress" only as a possible or minor 
cardiac risk factor.  

Stress is a difficult entity to measure 
and assess.  Even if stress were to be 
considered as a possible cardiac risk 
factor, it is impossible to say whether 
the veteran's PTSD caused significantly 
more stress than his marital problems.  
The record indicated that the veteran's 
marriage was strained and he had been in 
the process of divorcing his wife.  

5.	More important than "stress" are 
two major cardiac risk factors that 
placed the veteran in the high-risk group 
for adverse cardiac events.  These were 
hypercholesterolemia and positive family 
history for coronary disease.  Cigarette 
smoking is another major risk factor, but 
this was not documented in his record.

On 4/25/92, record showed that the 
veteran's total cholesterol was 379, HDL 
19, LDL 327.  All three cholesterol 
levels are independent predictors of 
adverse cardiac events, and placed him in 
a very high-risk category.  Despite 
treatment with various cholesterol 
medications, his cholesterol remained 
elevated at 219 on 8/19/94.  At one 
occasion, the veteran had called his 
doctor to ask whether he can stop his 
cholesterol medication.  

Dr. Knapp's comment on the possible link 
between hypercholesterolemia and PTSD has 
no scientific support at this time.

The veteran's positive family history of 
coronary disease was documented in Dr. 
Knapp's office notes.  It is one of the 
five major coronary risk factors well 
documented in the medical literature and 
one that cannot be modified.  

6.	In my opinion, the veteran had two 
major coronary risk factors that were the 
main cause of his heart disease and 
subsequent heart attack and death.  The 
relationship between cardiovascular 
disease and PTSD is intriguing and 
hypothetical, and not supported by 
vigorous scientific data.  The stress 
associated with the veteran's PTSD and/or 
marriage difficulties could have been a 
possible factor, but its contribution can 
only be considered as minor.  

The appellant and her representative were sent copies of the 
opinion and the appellant has responded expressing her 
disagreement.  She particularly asserted that the marriage 
difficulties mentioned by the doctor were related to the 
veteran's first marriage many years ago.  The doctor did not 
relate the veteran's death to current marriage difficulties.  
The doctor was of the opinion that any stress related to 
marriage difficulties would only be a possible factor, and 
would be at most a minor contributor.  The appellant's 
response does not establish that the opinion was based, in 
significant part, on incorrect factual assumptions.  



Criteria for Service Connection 

Service connection is granted for disability due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991).  Consequently, a claim for service 
connection requires evidence of a current disability, 
evidence of disease or injury during service, and evidence 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Cardiovascular disease may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  See Reiber 
v. Brown, 7 Vet. App. 513 (1995); Grivois v. Brown, 6 Vet. 
App. 136 (1994).   

Criteria for Service Connection for the Cause of the 
Veteran's Death

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2000).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2000).

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category, 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling), but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital bodily functions.  38 C.F.R. § 3.312(c)(2) 
(2000).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2000).

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated, irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was, of itself, of a progressive 
or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2000).

Background

The service personnel records show that the veteran served on 
active duty from September 1967 to May 1970.  He served in 
Vietnam and was awarded the Combat Action Ribbon.  There is 
no evidence of chronic cardiovascular disease during service.  
The service medical records do not reflect the presence of 
any cardiovascular disease.  On examination for separation 
from service in May 1970, the veteran's heart and vascular 
system, as well as his blood pressure, were normal.  

There is no evidence of cardiovascular disease being 
manifested to a degree of 10 percent within the first year 
after the veteran completed his active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

There is no evidence of continuity of cardiovascular disease 
symptomatology following service.  38 C.F.R. § 3.303(b) 
(2000).  See Savage v. Gober, 10 Vet. App. 488, 497 (1997).  

The veteran received a VA examination in August 1970.  
Cardiovascular findings are negative.  There was a regular 
sinus rhythm with normal heart sounds and no murmurs.  
Arteries and pulses were okay.  Blood pressure was within 
normal limits.  The chest X-ray showed a normal cardiac 
silhouette.  A history of malaria was noted; and laboratory 
studies were nonreactive.  The psychiatric examination led to 
a diagnosis of anxiety neurosis.  The examiner noted the 
veteran to be tense, anxious, restless, tremulous and 
depressed.  The November rating decision granted service 
connection for anxiety neurosis, rated as 10 percent 
disabling and for malaria, rated as noncompensable.  

On VA examination in July 1975, the veteran was noted to be 
tense, anxious, restless, tremulous, irritable and depressed.  
A report from a private physician is dated in September 1990.  
The veteran complained of a nagging backache and a knee 
injury.  The doctor commented that the veteran was otherwise 
healthy.

A private physician's clinical notes, dated in August 1990, 
show blood pressure was within normal limits.  Auscultation 
of the heart disclosed a regular rate with normal 1st and 2nd 
sounds and no murmurs.  Pulses were intact.

In February 1994, a clinical social worker discussed the 
veteran's psychiatric problems.  He reportedly had a history 
of increased arousal symptoms, including:  Sleeping 
difficulty; rage reactions; trouble concentrating; memory 
problems; hypervigilance; and exaggerated started response.  
The diagnosis was PTSD.

The report of the September 1994 VA psychiatric examination 
confirmed the diagnosis of PTSD.  The veteran's thoughts are 
noted to be somewhat circumstantial.  He reported avoiding 
people, crowds and being hypervigilant.  He was somewhat 
preoccupied with feelings of guilt.  His mood was anxious and 
somewhat depressed.  It was reported that he had suffered for 
many years with sleep difficulties, hypervigilance, 
exaggerated startle response, and avoidance of others.  A 
March 1995 rating decision changed the service-connected 
diagnosis to PTSD and increased the rating to 30 percent.

The death certificate shows that the veteran died in November 
1995 at age 47.  The certificate was completed by a physician 
who listed the immediate cause of death as acute myocardial 
infarction due to coronary occlusion due to coronary 
atherosclerosis and thrombosis.  No other contributing causes 
were listed.

The appellant does not contend that the fatal cardiovascular 
disease had its onset during the veteran's active service.  
Neither is it contended that the service-connected malaria 
contributed to bring about his death.  Rather, the appellant 
argues that the service-connected PTSD contributed 
substantially and materially to bring about the veteran's 
death.

The appellant submitted an article entitled Mental Stress-
Induced Myocardial Ischemia and Cardiac Events, Wei Jiang, 
M.D., et al., Journal of the American Medical Association, 
June 5, 1996.  She highlighted a conclusion that the presence 
of mental stress-induced ischemia was associated with 
significantly higher rates of subsequent fatal and nonfatal 
cardiac events.  The data suggested that the relationship 
between psychological stress and adverse cardiac events might 
be mediated by the occurrence of myocardial ischemia.  She 
marked a portion which stated that the clinical importance of 
mental stress-induced ischemia was largely unknown.  She also 
emphasized a portion to the effect that recent evidence 
suggested that mental stress could serve as an active trigger 
of cardiac events.  The data further indicated that patients 
who displayed myocardial ischemia during a laboratory mental 
stress-testing session might be particularly vulnerable to 
subsequent cardiac events.  The observation that mental 
stress-induced ischemia predicted events over and above 
exercise ischemia suggested that mental stress testing might 
complement additional exercise stress testing in select 
individuals.

The appellant submitted private clinical records in June 
1996.  A clinical note dated in June 1992 shows that the 
veteran had cholesterol studies and an electrocardiogram.  
Continued diet and exercise were recommended.  In July 1992, 
the veteran started a new medication to reduce cholesterol.  
There was a notation that the veteran had pain down his left 
leg and sometimes, the left arm.  Assessments included 
increased cholesterol and coronary artery disease.  A note 
dated in August 1994 shows the veteran was referred to 
another doctor for stress.  

In November 1996, VA received a copy of a newspaper clipping 
which reported that extreme anger increased the risk for 
coronary disease 2 to 3 times.

In August 1997, the RO received reports of cardiac stress 
testing.  In January 1993, the test was negative with no 
ischemic electrocardiogram changes with maximal exertion.  In 
June 1995, a maximal stress test was negative for ischemia.  
There was chest pain with moderate exercise, resolving within 
one minute of the recovery phase.  There was no atrial or 
ventricular ectopy.  There were a normal heart rate and blood 
pressure response to exercise.  Exercise tolerance was 
considered excellent.

In a statement dated in March 1998, a cousin reported 
visiting the veteran and appellant for a few weeks in August 
1995.  The veteran upset when he saw TV shows pertaining to 
World War II and Vietnam.  The situation lasted several hours 
and he told of many of the incidents he was involved in, 
almost as if he was reliving each one.  The expressions on 
his face and body language were of torment, stress and tears.

In a letter dated in September 1998, a registered nurse and 
cousin of the appellant reported her observations of the 
veteran.  She stated that most of her background was in the 
field of cardiac care.  She had known the veteran since 1991, 
and lived up the street from the veteran and appellant.  The 
veteran displayed high levels of stress most of the time.  
She observed classic symptoms of post-traumatic stress as 
evidenced by intolerance for loud noises and sudden change.  
He would always relate experiences of his time in Vietnam and 
would become agitated and aggressive during those 
conversations.  The witness asserted that it was basic 
knowledge that stress was a major risk factor in coronary 
artery disease.  The veteran's stress level was reported to 
be high on a daily basis.  The veteran reportedly took his 
health very seriously as to diet, exercise and not smoking.  
The witness then stated that she had observed many similar 
patients over the years whose high level of stress resulted 
in cardiac episodes.

In an undated letter, George S. Knapp, D.O., expressed his 
opinion that the veteran's chronic PTSD possibly was a factor 
in his heart attack and subsequent death.  

An article from the Arnot Ogden Medical Center (copyright 
1996) discussed the effects of stress.  In pertinent part, it 
stated that if a stressful situation went on for too long 
without relief, the patient might experience heart attack or 
stroke.

An article entitled Mental Stress, the Secret Trigger of the 
Red Bullet (copyright 1997 by Russell Dvonch) discussed the 
effects of mental stress on blood vessels.  It concluded that 
mental stress became the secret trigger of the red bullet-
fatal blood clot that led to stroke or heart attack.

The appellant also submitted an article entitled Combat Heart 
Disease, A balanced view of Cholesterol, 
http:\\www.wellnet.ca.  It stated that lowering stress 
usually lowered cholesterol.  

An article entitled Cholesterol, Don't Be Afraid Of It!, 
(copyright 1983-1998, Qen San U.S.A.) discussed 
arteriosclerosis and hardening of the arteries.  

An article entitled Stress and Health (copyright Arnot Ogden 
Medical Center, 1996) reported that stress could be a factor 
in health problems such as high blood pressure and heart 
disease.  

An article entitled Lifestyle, How Stress Affects Your Health 
(Bayer) stated that it was known that for some people, 
stressful situations contributed to high cholesterol levels, 
high blood pressure and caused blood clotting abnormalities.  
Those factors increased risk of heart disease and stroke.

In a letter dated in October 1998, George S. Knapp, D.O., 
stated that the veteran had been his patient since 1990.  He 
was first noted to have hyperlipidemia in 1992.  There were 
normal exercise tolerance tests in June 1993 and June 1995.  
Unfortunately, the veteran suffered a heart attack in 
November 1995 and died.  The doctor noted that the veteran 
also suffered from PTSD which was being treated elsewhere.  
The doctor stated there was "possible link that his 
hyperlipidemia was associated with and/or possibly aggravated 
by the [PTSD]."

In April 2000, the appellant submitted additional articles.  
In a copy of the Winter 1998 PTSD Research Quarterly, an 
article by Terence M. Keane, Ph.D., et al, summarized 
findings on a psychophysiological assessment of PTSD.  The 
study discussed various physical differences between veterans 
with PTSD and veterans without PTSD.  The group with PTSD had 
a higher heart rate.  An article from the Winter 1996 issue 
of PTSD Research Quarterly reported that combat veterans with 
PTSD produced larger magnitude heart rate and blood pressure 
responses during exposure to combat-related audiovisual cues 
compared to veterans without PTSD.  A copy of an article 
entitled Post-Traumatic Stress Disorder: an Overview, by 
Matthew J. Friedman, M.D., Ph.D., from the National Center 
for PTSD discussed manifestations and treatment of PTSD.  An 
article entitled Stress Disorder May Raise Heart Disease 
Risks in Vietnam Vets, November 11, 1999 (Health Central) 
reported that Vietnam veterans with PTSD might have a higher 
risk of heart disease than other Vietnam veterans.  It was 
reported that 28 percent of PTSD-affected veterans had 
abnormal electrocardiogram readings.  PTSD veterans were 
reportedly found to have more than four times the risk for 
past heart attacks and close to triple the risk for specific 
heart-conduction problems, compared to ex-servicemen who had 
no symptoms of the syndrome.

In a letter received in April 2000, the appellant's cousin, a 
registered nurse, discussed various medical studies.  She 
concluded that the daily and repeated trauma of PTSD directly 
led to the increased plaque and lesion formation in the 
veteran's arteries, resulting in his subsequent death.

In January 2000, the appellant and the veteran's brother-in-
law presented sworn testimony to this Board Member, at a 
hearing at the RO.  A transcript of the hearing is of record.  
The appellant described the veteran's PTSD symptoms.  She 
reported exaggerated anger prior to the veteran's death.  The 
veteran's brother-in-law testified of increased anger and 
anxiety prior to his death.  The witnesses testified of 
increased PTSD symptomatology and asserted that the veteran 
warranted a higher evaluation for the disability.  The 
statements of Dr. Knapp were discussed.  The record was left 
open for 60 days for further, clarifying statements from 
Dr. Knapp or other evidence.

Analysis

The appellant has submitted various articles from numerous 
sources.  The weight to be accorded these statements depends 
on how specifically they link the service-connected PTSD to 
the veteran's death.  CF. Timberlake v. Gober, 14 Vet. App. 
122 (2000); Wallin v. West, 11 Vet. App. 409 (1998); Sacks v. 
West, 11 Vet. App. 314 (1998).  In this case, the appellant 
presented numerous articles.  The Board did not make its own 
medical determination, but referred the matter for a medical 
opinion consistent with 38 U.S.C.A. § 7109 (1991) and the 
latest provisions of VCAA.  It is significant that the only 
medical interpretation and application to this case, of these 
articles, is found in the January 2001 medical opinion 
obtained by the Board.

The appellant, the veteran's brother-in-law, and the 
appellant's cousin have provided lay testimony describing the 
veteran's PTSD symptomatology.  As lay witnesses, they can 
describe what they actually witnessed but they do not have 
the medical experience and training to provide a competent 
opinion on the question of medical causation.  That is, they 
do not have the required expertise to link the veteran's PTSD 
symptoms to his fatal cardiovascular disease.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The only medical 
opinion evaluating the lay witness descriptions of the 
veteran's symptomatology is found in the January 2001 medical 
opinion obtained by the Board.

Dr. Knapp provided two statements to the effect that there 
was a possible link between the veteran's PTSD and his 
cardiovascular disease.  Dr. Knapp's statements to the effect 
that there was possibly a connection are too speculative and 
attenuated to demonstrate that the service-connected PTSD 
contributed substantially or materially to cause the 
veteran's death.  The opinion of Dr. Knapp was considered and 
addressed by the VA expert. 

Another cousin of the appellant, a registered nurse, did 
express an opinion to the effect that the service-connected 
PTSD contributed to bring about the veteran's death.  While 
this statement is unequivocal, the Board finds that it is 
outweighed by the more probative statement obtained in the 
January 2001 medical opinion.

The clinical notes of record do not associate the service-
connected PTSD with the fatal cardiovascular disease.

It is not contended, nor does the record show, that the 
service-connected malaria residuals contributed to the 
veteran's death.

The Board obtained a medical opinion in January 2001.  Unlike 
the articles submitted by the appellant, the medical opinion 
is specific to the veteran's claim.  Moreover, it addresses 
the lay witness statements, various articles, opinion of the 
registered nurse and opinion of Dr. Knapp, as well as the 
veteran's medical records.  Because the January 2001 medical 
opinion considered all the evidence of record, we find it to 
be the most probative evidence.  After presenting a thorough 
analysis of the evidence of record and the underlying medical 
principles, the physician expressed the opinion that the 
stress associated with the veteran's PTSD could have been a 
possible factor in his death, but its contribution could only 
be considered as minor.  Since a grant of service connection 
requires the contributory factor to be substantial and 
material, the opinion that the PTSD made only a minor 
contribution is an opinion against the claim.  Since this 
opinion carries greater probative weight than the opinions of 
Dr. Knapp and the registered nurse, it establishes that the 
service-connected PTSD did not contribute substantially or 
materially to cause the veteran's death.  Consequently, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

The appellant has asserted that the veteran's disability 
should have been assigned a higher rating.  She has not 
contended that he was totally disabled by his service-
connected disabilities for 10 years prior to his death.  It 
is not contended that the appellant is hypothetically 
entitled to benefits under 38 U.S.C.A. § 1318 (West 1991).  
The evidence does not show that the veteran was totally 
disabled by service-connected disability for 10 years prior 
to his death and does not raise such a claim.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

